DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 14 May 2021 has been entered.

Response to Arguments
Interpretation under 112(f) has been fully considered and is withdrawn. 
Applicant’s arguments with respect to claim(s) 1,7,12 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1,4,12,15,18 rejected under 35 U.S.C. 103 as being unpatentable over Wayenberg; Alexandre Charles M. (US 20170353711 A1) with Lee; Charles C. et al. (US 20070114345 A1) with Peruch; Francesco et al. (US 20170251143 A1)
Regarding claim 1, Wayenberg teaches, 
A portable 3D scanner (¶26, “system 100 for capturing a textured 3D scan“) comprising: 
at least one camera (¶36 and fig. 6, “one or multiple sensor assemblies” containing “a normal RGB camera”) for capturing a plurality of image shots of an object for scanning, (¶39, and “regular RGB camera that capture color pictures of the subject”) wherein the at least one camera is mounted (¶36, “robotic arm and the base may contain one or multiple sensor  assemblies”) on a stack structure configured to expand and close for adjusting a height and an angle of the at least one camera (¶32, “robotic arm may move and reposition one or multiple sensors around the object while the user or object may be on the base” with degrees of freedom of “rotation around the person or object standing on the platform along the z axis; movement along the y axis”, “rotation around the X axis” and movement up and down  or translate along the Z axis”) for taking at least one image shot of the plurality of image shots of the object, (¶60, “sensor” which “relay the 3D information in form of image frames”) wherein the stack structure is mounted over a base (¶32, “robotic arm includes a section that extends from the base”) to the one or more positions; (¶32, “robotic arm may move and reposition one or multiple sensors around the object while the user or object may be on the base”) and 
a processor (¶31, “computing unit may be situated in the base” that can include “capabilities through a GPU, MCU, CPU or FPGA or any other form of processing unit”) for: 
determining a radius between the object and a center of the at least one camera, (¶55, “adjusting the distance of the sensor to the base”)
wherein the base moves around the object (¶52, “rotating around the person”) based on the radius for covering a 360-Degree view of the object; (¶52 and Fig. 7, “motion used to perform a full body scan: The sensor may translate up and down while rotating around the person.  The sensor accomplishes one or several rotations.”) and 
processing and stitching the plurality of image shots for generating a 3D scanned image of the external surface of the object. (¶26 and 63, “a controller configured to stitch optical scans recorded by the sensor assembly during the scanning routine into the 3D scan of the human body of the user” where further “RGB data from captured images may be used to augment the data coming from the 3D sensor using photogrammetry.  Photogrammetry is using the combination of several images with different perspective of the same part in order to create a textured 3D model of the part”)
	But does not explicitly teach, 
base comprising one or more wheels for movement of the base to the one or more positions

determining a radius between the object and a center of the at least one camera, wherein the base moves around the object through the wheels based on the radius for covering a view of an external surface of the object;
	However, Lee teaches additionally, 
base (¶40 and Fig. 8-100, “motorized platform 100”) comprising one or more wheels for movement of the base to the one or more positions (¶40, “motorized platform 100 making use of the three wheels, steerable wheels 122a, 122b and drive wheel 164”)
determining a radius between the object and a center of the at least one camera, (¶38, “symmetrical steering assembly 104 is set such that angles "A" and "B" define a constant radius arc 302, wherein the radius equals the measured distance between the inside edge 118”, which is of the base 100 on which the camera 204 sits on, “and the target object 300”) wherein the base moves (¶40, “motorized platform 100”) around the object through the wheels based on the radius (¶40, “constant radius path is adjustable based upon the picture taking conditions and the desired target in the scene”) for covering a view of an external surface of the object; (¶40 and 41, “center of rotation of the motorized platform 100 can be easily adjusted and maintained around the image target 300” where the motorized platform can eliminate “further advancement” along the radius path can “automatically terminate”)
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to combine the textured 3D scan of Wayenberg with the mobile base of Lee which can rotate a camera around a center of rotation. This system provides a symmetrical steering ability to rotate the camera easily around a target. 

determining a laser center of the object from a first image shot of the plurality of image shots
	However, Peruch teaches additionally,
determining a laser center of the object from a first image shot of the plurality of image shots (¶109,56, and Fig. 6A-614c, “choose the dome's radius R to be equal to the current distance between the camera and the object's ground center” such that the “depth camera faces the object's ground center 614c” and computes the selected current distance from which the “surface patch has been viewed by a camera”)
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to combine the textured 3D scan of Wayenberg with the mobile base of Lee with the 3D scanning of Peruch which associates the image depth to a current distance of a camera to an object. This works to build a successful 3D model for a good path to move the camera during scanning. 

Regarding claim 4, Wayenberg with Lee with Peruch teaches the limitation of claim 1,
Wayenberg teaches additionally,
a depth sensor for creating a point cloud of the object, (¶38, “3D scanning sensor allows the system to capture the 3 dimensional geometry and position of a person”) wherein the depth sensor comprises at least one of a RGB-D camera, a Time-of-Flight (ToF) camera, a ranging camera, and a Flash LIDAR. (¶38, “3D scanning techniques” may be “a time of flight camera, Visible and non-visible structured light, photogrammetry, laser dynamic range imager, light detection and ranging (Lidar), laser triangulation, stereoscopic and photometric data”)

Regarding claim 12, it is the method claim similar to scanner claim 1.
	Wayenberg teaches additionally, 
keeping the object in front of a portable 3D scanner; (¶55,” rotating the sensor around the person”)
	Refer to the rejection of claim 1 to teach the rest of the limitations of claim 12.

Regarding claim 15, dependent on claim 12, it is the method claim similar to scanner claim 4, dependent on claim 1. Refer to the rejection of claim 4 to teach the limitations of claim 15.

Regarding claim 18, Wayenberg with Lee with Peruch teaches the limitation of claim 12,
Wayenberg teaches additionally,
least one camera comprises a single vision camera. (¶36, “robotic arm and the base may contain one” sensor assembly)

Claim 2,5,13,16 rejected under 35 U.S.C. 103 as being unpatentable over Wayenberg; Alexandre Charles M. (US 20170353711 A1) with Lee; Charles C. et al. (US 20070114345 A1) with Peruch; Francesco et al. (US 20170251143 A1) in view of Pallone; Matthew et al. (US 20130135450 A1)
Regarding claim 2, Wayenberg with Lee with Peruch teaches the limitation of claim 1,
	But does not explicitly teach the additional limitation of claim 2,
	However, Pallone teaches additionally, 
processor is configured to determine the one or more position coordinates for taking the plurality of image shots of the object (¶29, “actuator 254, under control of controller 250, rotates rotating mount 204 around tank 102, and camera 220 and image processor 252 cooperates, under control of controller 250, to capture a plurality of images 258 from camera 220”) for completing the 360-Degree view of the object; (¶29, “capture images 258 at selected positions (e.g., at 360 equally spaced positions) of rotating mount 204 around tank 102” such that a typical scan “acquires images using camera 220 in one degree intervals over a full 360 degree rotation of rotating mount 204”) and 
enable a movement of the base from an initial position to the one or more positions. (¶29, “controller 250 utilizes a rotating mount position reported”)
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to combine the textured 3D scan of Wayenberg with the mobile base of Lee with the 3D scanning of Peruch with the scanning system of Pallone which scans in a full 360 degrees. This helps in determining surface geometry of an object placed into the center of the imaged area. 

Regarding claim 5, Wayenberg with Lee with Peruch teaches the limitation of claim 1,
	But does not explicitly teach the additional limitation of claim 5,
	However, Pallone teaches additionally, 
base is configured to rotate and revolve (¶69, “calibration routine 262 determines "extrinsic camera parameters" based upon rotation and translation of camera 220 as it rotates around tank 102 on rotating mount 204”) based on the laser center and the radius, (¶69, “parameters are based upon an origin of system 200 formed as the top center of tank 102”) this in turn moves the at least one camera. (¶56, “rotating mount 204, laser line generators 222 and 224, and camera 220 are mounted to revolve around tank 102 (i.e., the central axis) in a fixed plane”)

in determining surface geometry of an object placed into the center of the imaged area. 

Regarding claim 13, dependent on claim 12, it is the method claim similar to scanner claim 2, dependent on claim 1. 
Wayenberg teaches additionally, 
base comprising the stack structure (¶29, “base may contain the required mechanism and motor to rotate or move the arm around the person or object”) including the at least one camera (¶32, “robotic arm includes a section that extends from the base and manipulates one or multiple sensors”)
Refer to the rejection of claim 2 to teach the limitations of claim 13.

Regarding claim 16, dependent on claim 12, it is the method claim similar to scanner claim 5, dependent on claim 1. Refer to the rejection of claim 5 to teach the limitations of claim 16.

Claim 3,14 rejected under 35 U.S.C. 103 as being unpatentable over Wayenberg; Alexandre Charles M. (US 20170353711 A1) with Lee; Charles C. et al. (US 20070114345 A1) with Peruch; Francesco et al. (US 20170251143 A1) in view of Kim; Heekwan (US 20150138385 A1)
Regarding claim 3, Wayenberg with Lee with Peruch teaches the limitation of claim 1,
	Wayenberg teaches, 
 (¶26 and 63, “a controller configured to stitch optical scans recorded by the sensor assembly during the scanning routine into the 3D scan of the human body of the user” where further “RGB data from captured images may be used to augment the data coming from the 3D sensor using photogrammetry. Photogrammetry is using the combination of several images with different perspective of the same part in order to create a textured 3D model of the part”)
	But does not explicitly teach the additional limitation of claim 3, 
However, Kim teaches additionally, 
plurality of image shots by comparing the at least one image shot with a plurality of pre-stored 3D scanned images of a database, (¶38, “probability analysis to determine a likely match or an unlikely match between the captured image data (103) and the matched image data (109) can be performed by an image analysis and matching program executed on a CPU and a memory unit of the cloud computing server (105)” where “the matched image data (109) is found in the digital annotation database (107)”) using a matched image for generating a 3D scanned image when a match corresponding to the at least one image shot is available in the database, (¶42,45, and Fig. 2, “a block corresponding to at least one block specified in the reference image layer is found in another image layer, after the clearest image is selected by comparing image data of the corresponding blocks” which includes “image” and “3D” information as depicted in Fig. 2) else (¶42, “If the image data stored in the digital annotation database and the captured image data (203) do not match successfully”)
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to combine the textured 3D scan of Wayenberg with the mobile base of 

Regarding claim 14, dependent on 12, it is the method claim of scanner claim 3, dependent on claim 1. Refer to the rejection of claim 3 to teach the rejection of claim 14.

Claim 6, 17 rejected under 35 U.S.C. 103 as being unpatentable over Wayenberg; Alexandre Charles M. (US 20170353711 A1) with Lee; Charles C. et al. (US 20070114345 A1) with Peruch; Francesco et al. (US 20170251143 A1) in view of Latorre; Robert Frank (US 20140347441 A1)
Regarding claim 6, Wayenberg with Lee with Peruch teaches the limitation of claim 1,
	But does not explicitly teach the additional limitation of claim 6,
	However, Latorre teaches additionally, 
one camera comprises a high speed CMOS (complimentary metal-oxide semiconductor) camera. (¶48, “Camera 10 contains a sensor element, such as a CMOS sensor capable of high speed capture of a sequence of photographs”)
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to combine the textured 3D scan of Wayenberg with the mobile base of Lee with the 3D scanning of Peruch with the camera of Latorre which uses a CMOS sensor capable of high speed capture. Using such a camera helps minimize distortion and artifacts. 

Regarding claim 17, dependent on claim 12, it is the method claim of scanner claim 6, dependent on claim 1. Refer to the rejection of claim 6 to teach the limitation of claim 17. 

Claim 7 rejected under 35 U.S.C. 103 as being unpatentable over Wayenberg; Alexandre Charles M. (US 20170353711 A1) with Lee; Charles C. et al. (US 20070114345 A1) with Peruch; Francesco et al. (US 20170251143 A1) in view of Legare; David J. (US 5035094 A) 
Regarding claim 7, it is the autonomous scanner similar to scanner claim 6, dependent on claim 1.
	Wayenberg teaches additionally, 
Creating a point cloud of the object; (¶60, “each pixel in the frame is converted to a 3d point that is relative to the position and orientation of the sensor. After the image is processed, the system effectively has a point cloud.  This point cloud represents part of the model in three dimensional coordinates”)
	But does not teach the additional limitations of, 
		camera is mounted on an expandable ladder structure
	However, Legare teaches 
camera (1:17-34, sensor systems) is mounted on an (1:17-34, “types of towers” to “support” sensor systems) expandable ladder structure (1:17-34, consists of segments with “telescoping sections which are extended vertically” which operate “similar to an extension ladder”)
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to combine the textured 3D scan of Wayenberg with the mobile base of Lee with the 3D scanning of Peruch with the extension structure of Legare which act similar to an extension ladder. This lets a nested structure the ability to extend and retract in a telescopic fashion.
	Refer to the rejection of claims 1 and 6 to teach the limitations of claim 7.	 

Claim 8,11 rejected under 35 U.S.C. 103 as being unpatentable over Wayenberg; Alexandre Charles M. (US 20170353711 A1) with Lee; Charles C. et al. (US 20070114345 A1) with Peruch; Francesco et al. (US 20170251143 A1) in view of Legare; David J. (US 5035094 A) in view of Pallone; Matthew et al. (US 20130135450 A1)
Regarding claim 8, dependent on claim 7, it is the autonomous scanner similar to scanner claim 2, dependent on claim 1. Refer to the rejection of claim 2 to teach the limitations of claim 8.

Regarding claim 11, dependent on claim 7, it is the autonomous scanner claim of scanner claim 5, dependent on claim 1. Refer to the rejection of claim 5 to teach the limitation of claim 11. 

Claim 9,10 rejected under 35 U.S.C. 103 as being unpatentable over Wayenberg; Alexandre Charles M. (US 20170353711 A1) with Lee; Charles C. et al. (US 20070114345 A1) with Peruch; Francesco et al. (US 20170251143 A1) in view of Legare; David J. (US 5035094 A) in view of Kim; Heekwan (US 20150138385 A1)
Regarding claim 9, dependent on claim 7, it is the autonomous scanner similar to scanner claim 3, dependent on claim 1. Refer to the rejection of claim 3 to teach the limitations of claim 9.

Regarding claim 10, Wayenberg with Lee with Peruch with Legare with Kim teaches the limitation of claim 9,
Kim teaches additionally, 
Database is located in a cloud network (¶37, “transmit the captured image data (103) to the cloud computing server (105), which in turn performs graphical feature points extraction from the captured image data (103) to query a matched image data (109) stored in a digital annotation database operating in the cloud computing server (105)”)	
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to combine the textured 3D scan of Wayenberg with the mobile base of Lee with the 3D scanning of Peruch with the extension structure of Legare with the comparison of Kim which matches a captured image with another image data stored in the cloud. This provides an indication of if there is information related to the matched image data already in the database.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIMMY S LEE whose telephone number is (571)270-7322.  The examiner can normally be reached on Monday thru Friday 10AM-8PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph G. Ustaris can be reached on (571) 272-7383.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 


/JOSEPH G USTARIS/Supervisory Patent Examiner, Art Unit 2483                                                                                                                                                                                                        

/JIMMY S LEE/Examiner, Art Unit 2483